Citation Nr: 1737191	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Air Force from June 1960 to March 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Portland, Oregon, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In May 2017, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1. Bilateral hearing loss originated during active service.

2. Tinnitus originated during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

In the Veteran's June 1960 enlistment examination his hearing was only tested using the whisper test which indicated hearing of 15/15 in each ear. The Veteran had in-service audiological evaluations in June 1961 and February 1965. However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
Where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10

In June 1961, the Veteran received a hearing conservation examination for aircraft support squadron. It is more favorable to the Veteran to use unconverted readings for this examination, the unconverted decibels are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
0
10
LEFT
15
10
-5
-5
5

In the February 1965 report of the Veteran's physical examination for service separation the Veteran received a hearing examination. It is more favorable to the Veteran for the separation examination to be converted to ASA, the converted decibels are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
15
LEFT
5
10
15
15
10

In August 2011, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
55
65
LEFT
35
35
45
55
70

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 52 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner noted functional impairment which resulted in difficulty hearing his wife speak over the phone and difficult hearing her speak in person when she is not close to him. The examination results represent Level VII hearing loss in the right ear and Level VII hearing loss in the left ear. The Veteran reported being exposed to jet engine noise throughout service and gun noise in basic training. The examiner noted the Veteran's tinnitus is likely a result of his hearing loss. However, the examiner opined that the Veteran's current hearing loss is not the result of service and cited his separation audio examination which indicated normal hearing in both ears.

In a November 2011 lay statement, the Veteran indicated that he was on the flight line throughout his military career, first as a petroleum specialist and subsequently as an inventory management specialist. 
In December 2013, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
60
60
LEFT
40
35
45
55
70

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 30 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner noted functional impairment which resulted in difficulty hearing his wife on the phone, hearing conversations in a crowd, and hearing the television. The examination results represent Level VIII hearing loss in the right ear and Level XI hearing loss in the left ear. The Veteran reported being exposed to aircraft noise as a petroleum oil specialist. The examiner also noted the presence of tinnitus which the Veteran reported as a "whooshing sound." The examiner indicated that the Veteran's tinnitus is the result of his clinical hearing loss but stated the Veteran's hearing loss is less likely than not caused by his military service. The examiner appears to note that the Veteran's military service records were reviewed, however, the Veteran's military personnel record is not available in the claims file at this time. Therefore, the Board gives the examination low probative value.

In two separate letters, dated November 2011 and January 2014 a private physician indicated that the type of hearing loss experienced by the Veteran is "quite often associated with the exposure to excessive noise." The physician indicated that this type of hearing loss is almost always progressive, and stated that it could take 20-30 years for hearing loss to onset completely. The examiner also stated that the Veteran's tinnitus is the result of trauma to the cochlea caused by excessive noise.

In February 2015, the Veteran was afforded a VA audiological medical opinion. The examiner indicated that the available records were reviewed and stated that one of the Veteran's examinations shows a "slight notch" at 6KHz but states it cannot be tied to service. The examiner noted that the audiometric results were typical of presbycusis (age-related) and not acoustic trauma, however, the examiner does not explain the rationale for this conclusion.

In the Veteran's May 2017 hearing testimony he indicated that he was exposed to the flight line throughout his military career. First the Veteran worked in fuel storage and refueled airplanes on the flight line. The Veteran also indicated that he worked on the flight line in his second MOS as an inventory specialist when he had to bring parts onto the flight line. The Veteran testified that ear protection was not always worn because it was often required to remove ear protection on the flight line to communicate with others working nearby.

The Veteran contends that his hearing loss and tinnitus began during active service. The competent evidence as to the etiology of his hearing loss and tinnitus is in conflict. While the VA medical opinions state that the Veteran's hearing loss and tinnitus likely began after service separation, the Veteran has explained that both conditions began during active service. A private physician opined that the Veteran's hearing loss and tinnitus were the result of over three years working around jet engines on the flight line with minimal ear protection. There is no evidence that impeaches the credibility of the Veteran, the competence of the examiner or the examiner's factual basis. 

Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hearing loss and tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for hearing loss and tinnitus and the claims are granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.









ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


